Exhibit 10.1

FORM OF AMENDMENT

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

This AMENDMENT TO CONVERTIBLE PROMISSORY NOTE (the “Agreement”) is made and
executed in Charlotte, North Carolina as of the 28th day of February, 2012, by
and between                                          (“Lender”) and Nexxus
Lighting, Inc., a Delaware corporation (“Borrower”).

Background

A. On December 21, 2009, Borrower executed and delivered to Lender a convertible
promissory note (the “Promissory Note”) in the principal amount of
                                              Dollars
($                                    ).

B. The Promissory Note was issued pursuant to that certain Preferred Stock
Exchange Agreement dated as of October 29, 2009 (the “Exchange Agreement”).

C. Lender and Borrower desire to enter into this Agreement to amend certain
provisions of the Promissory Note.

Agreement

NOW, THEREFORE, in consideration of the reasons set forth above and the mutual
promises and covenants contained in this Agreement and the Promissory Note, the
parties hereto agree as follows:

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Promissory Note.

2. Amendment to Promissory Note.

2.1 Section 1 of the Promissory Note is hereby amended in its entirety to read
as follows:

“1. Maturity Date. This Note will mature, and be due and payable in full, on
June 30, 2013 (the “Maturity Date”).”

2.2 Section 2 of the Promissory Note is hereby amended in its entirety to read
as follows:

“2. Interest. From and after the date of that certain Amendment to Convertible
Promissory Note between Lender and Borrower, all outstanding principal of this
Note will bear simple interest at the rate of ten percent (10%) per annum.
Interest on the outstanding principal amount of this Note shall be due and
payable on the Maturity Date.”



--------------------------------------------------------------------------------

3. Exchange Agreement. To the extent that the provisions of the Promissory Note
as amended by this Agreement conflict with any provisions of the Exchange
Agreement, the provisions of the Promissory Note as amended by this Agreement
shall control.

4. Miscellaneous.

4.1 The background paragraphs set forth above are incorporated herein and made a
part hereof for all purposes.

4.2 Except as specifically amended hereby, the remaining terms and provisions of
the Promissory Note shall not be affected by this Agreement and shall remain in
full force and effect. The Promissory Note, as amended by this Agreement, is
ratified and affirmed by Borrower and Lender in all respects.

4.3 This Agreement may be executed in any number of counterparts, each of which
counterpart shall be deemed to be an original, and all such counterparts taken
together shall constitute but one and the same instrument. The parties agree
that signatures delivered via facsimile, electronic mail (including pdf) or
other transmission method shall be deemed to have been duly and validly
delivered, are true and valid signatures for all purposes hereunder and shall
bind the parties to the same extent as that of original signatures.

4.5 The term Promissory Note as used in this Agreement, and all instruments and
agreements executed thereunder, shall for all purposes refer to such instruments
and agreements, respectively, as amended by this Agreement.

IN WITNESS WHEREOF, the Borrower and Lender have executed and delivered this
Agreement as of the date first set forth above.

 

BORROWER: NEXXUS LIGHTING, INC., a Delaware corporation By:      

Print Name: Gary R. Langford

Title: Chief Financial Officer

LENDER:  